Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 1 of 15 PageID 9480




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

               Plaintiffs,

   v.                                             Case No. 8:19-cv-710-MSS-TGW

   BRIGHT HOUSE NETWORKS, LLC,

               Defendant.


        PLAINTIFFS’ OPPOSITION TO DEFENDANT BRIGHT HOUSE
              NETWORKS, LLC’S PARTIAL OBJECTION TO
                   JUNE 10, 2021 DISCOVERY ORDER

        For the second time, Defendant Bright House Networks, LLC (“BHN”)

  objects to a common-sense ruling by the Magistrate Judge denying burdensome

  discovery related to copyrighted works that are not at issue in this case (what BHN

  calls the “Dropped Works”).      Simply put, BHN’s 255 separate Requests for

  Admission concerning works for which Plaintiffs are not asserting claims have no

  bearing on BHN’s secondary liability for the infringement of over 7,000 works that

  Plaintiffs are asserting in the case, nor on BHN’s failure to take meaningful action

  to address millions of notices alerting it to repeat and rampant infringement by its

  subscribers. The Dropped Works are thus irrelevant to the issues in this case, and

  BHN’s hundreds of RFAs concerning those works impose a substantial and
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 2 of 15 PageID 9481




  unwarranted burden. Nothing about Magistrate Judge Wilson’s order denying

  BHN’s latest attempt to expand discovery beyond the works in suit was clearly

  erroneous or contrary to law, and Plaintiffs therefore respectfully request that the

  Court overrule BHN’s objection.

                                   BACKGROUND

        In March 2019, Plaintiffs filed this case seeking damages for BHN’s

  secondary liability for its subscribers’ repeated use of BHN’s network to infringe

  Plaintiffs’ copyrighted sound recordings and musical compositions. On November

  4, 2019, following a Rule 16(f) Scheduling Conference, the Court issued a

  Scheduling Order providing that “Plaintiffs may file amended versions of Exhibit A

  (list of sound recordings at issue) and/or Exhibit B (list of compositions at issue) to

  the Complaint on or before Friday, February 14, 2020 to conform those exhibits to

  information learned in discovery.” Dkt. 68 at 6.

        As expressly contemplated by the Scheduling Order, in February 2020,

  Plaintiffs took the unremarkable step of filing an amended list of works-in-suit,

  omitting 283 of the 7,554 works on which they initially sued (the “Dropped Works”),

  but for which Plaintiffs chose to no longer pursue claims. Dkt. 116 (Mot. for Leave

  to File Am. Exs. to the Compl.); Dkt. 117 (Order granting Mot. for Leave to File

  Am. Exs.). It is these “Dropped Works”—works on which Plaintiffs are not suing,

  and that are not at issue in this case—that are the subject of BHN’s instant motion.

                                            2
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 3 of 15 PageID 9482




        In July 2020, BHN filed counterclaims seeking damages based on the

  information-and-belief allegation that Plaintiffs had knowingly sent BHN false

  notices of infringement by BHN subscribers. That allegation was predicated solely

  on BHN’s speculation that the reason Plaintiffs chose not to pursue the Dropped

  Works must have been that Plaintiffs did not own them. Dkt. 151. Correspondingly,

  in June 2020, just before filing the counterclaims, BHN served RFP 98, seeking

  documents “sufficient to demonstrate” Plaintiffs’ ownership of or exclusive rights

  to the Dropped Works. Plaintiffs objected to RFP 98 as seeking irrelevant discovery.

  BHN moved to compel, making clear that the discovery was tied to its pending

  counterclaims: “[t]he information sought by this request is necessary to establish

  that Plaintiffs did not own the Dropped Works at the time notices were sent” and

  “BHN should be entitled to explore why Plaintiffs sent notices on the Dropped

  Works, sued on them, and subsequently dropped them.” Dkt. 159 at 24–25.

        In October 2020, following oral argument, Magistrate Judge Wilson denied

  BHN’s motion to compel because the discovery BHN sought concerning Plaintiffs’

  ownership of the Dropped Works was both irrelevant and speculative. Ex. A (Hr’g

  Tr., Oct. 9, 2020) at 117:7–11. BHN argued then (as it does again here) that whether

  Plaintiffs owned the Dropped Works “will help us not only with our counterclaims,

  but also with the theme in our case about the reliability entirely of the process here.”

  Id. at 116:11–13. Magistrate Judge Wilson rejected both of BHN’s arguments and

                                             3
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 4 of 15 PageID 9483




  stated that, even if the Court “thought it were really pertinent and relevant and not

  burdensome, I would grant it subject to not producing it until after the ruling [by the

  District Judge] on the [motion to dismiss BHN’s] counterclaims, but I’m just

  denying this one outright.” Id. at 117:08–11. BHN objected to Magistrate Judge

  Wilson’s order denying RFP 98. Dkt. 212 at 21–23; Dkt. 230 at 18–20.

        Despite Judge Wilson’s order, on November 25, 2020, BHN served the 255

  separate RFAs at issue here, which seek substantially the same information as

  RFP 98, but now in the form of admissions. Each RFA requests that Plaintiffs

  “[a]dmit that You did not own, or have authorization to assert rights on behalf of the

  owner for, the Dropped Work [individually identified by title] during the Claims

  Period.”

        In December 2020, this Court dismissed with prejudice BHN’s counterclaims,

  which had provided the supposed predicate for seeking discovery regarding the

  Dropped Works. Dkt. 244 at 6–10. BHN nevertheless continued pursuing such

  discovery via the RFAs. Following Plaintiffs’ objections to the RFAs on various

  grounds including relevance and burden, BHN moved to compel. On June 10, 2021,

  Magistrate Judge Wilson heard oral argument on BHN’s motion and denied the

  portion of the motion related to RFAs 110–364, holding the requested discovery was

  “not relevant” and overly burdensome to produce. See Dkt. 298-2 at 60–61.

  Contrary to BHN’s assertion, see Dkt. 298 at 5, Magistrate Judge Wilson decidedly

                                            4
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 5 of 15 PageID 9484




  did not deny BHN’s motion on the basis that Plaintiffs “would likely not be

  permitted to refer to the Dropped Works at trial or make the argument that Bright

  House received notices beyond the works-in-suit.” See generally Dkt. 298-2 at 60–

  63.

                                 LEGAL STANDARD

        Under Federal Rule of Civil Procedure 72(a), “a district court reviews a

  magistrate judge’s ruling on non-dispositive matters under the clearly-erroneous or

  contrary-to-law standard.” Rodriguez v. Powell, No. 19-12632, 2021 WL 1688766,

  at *5 (11th Cir. Apr. 29, 2021) (citation omitted). An order is contrary to law only

  “when it fails to apply or misapplies relevant statutes, case law, or rules of

  procedure.” Malibu Media, LLC v. Does, 923 F. Supp. 2d 1339, 1347 (M.D. Fla.

  2013). As for factual findings, “[c]lear error is a highly deferential standard of

  review,” Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350, and, as a

  result, “[t]he standard for overturning a Magistrate Judge’s Order is a very difficult

  one to meet,” NAACP v. Fla. Dep’t of Corr., 122 F. Supp. 2d 1335, 1337 (M.D. Fla.

  2000).

                                     ARGUMENT

        Magistrate Judge Wilson’s order holding that Plaintiffs’ ownership of the

  Dropped Works is not relevant to the issues in this case, and that answering hundreds

  of RFAs unrelated to any of the works-in-suit would be unduly burdensome, was not


                                            5
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 6 of 15 PageID 9485




  clearly erroneous or contrary to law. BHN’s objection therefore should be overruled.

  Moreover, BHN’s far-reaching demand that Plaintiffs be precluded from relying on

  the millions of notices that Plaintiffs and other copyright holders sent to BHN—

  critical evidence relevant to BHN’s knowledge, material contribution to

  infringement, willfulness, and defenses—should be rejected.

  I.    MAGISTRATE JUDGE WILSON CORRECTLY DENIED
        DISCOVERY INTO PLAINTIFFS’ OWNERSHIP OF WORKS THAT
        ARE NO LONGER IN SUIT.

        BHN argues that it is entitled to discovery into the Dropped Works because it

  purportedly is relevant to the accuracy of Plaintiffs’ notices. But BHN’s speculation

  about ownership rights to works not claimed in this case fails to establish the

  relevance of the discovery it seeks, and it ignores the burden of answering hundreds

  of irrelevant RFAs.

        As background, BHN received millions of infringement notices from

  rightsholders, not limited to Plaintiffs, during the relevant period—the

  overwhelming majority of which are not linked to the 7,000 works in suit. BHN’s

  failure to take meaningful action in response to these millions of notices that

  Plaintiffs and other copyright holders sent to BHN bears on a multitude of issues,

  including: (1) the extent of BHN’s knowledge of specific repeat infringers on its

  network and its continued provision of service to known repeat infringers, which

  goes to BHN’s liability for contributory infringement; and (2) whether BHN can


                                           6
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 7 of 15 PageID 9486




  establish its “safe harbor” affirmative defense under the DMCA, which requires

  BHN to show that it “adopted and reasonably implemented” a policy to terminate

  repeat infringers in appropriate circumstances, without regard to who sent the notices

  or what works were infringed, 17 U.S.C. § 512(i)(1)(A).

        Accordingly, evidence of voluminous infringement notices sent from all

  copyright holders, regardless of the works infringed or who owned them, has

  featured prominently in every similar case against an ISP. See, e.g., Sony Music

  Ent. v. Cox Commc’ns, Inc., 464 F. Supp. 3d 795, 838 (E.D. Va. 2020) (affirming

  jury verdict of contributory liability against an ISP, in part, based on evidence of just

  “20 terminations for copyright infringement out of 5.8 million total notices during

  the Claim Period” from all rightsholders); UMG Recordings, Inc. v. Grande

  Commc’ns Networks, LLC, 384 F. Supp. 3d 743, 758 (W.D. Tex. 2019) (denying

  ISP’s safe harbor defense and relying, in part, on the fact that the ISP did not

  terminate any customers despite receiving roughly 1.2 million notices, including

  hundreds of thousands from rightsholders other than plaintiffs).

        Here, BHN argues that discovery into the ownership of the Dropped Works is

  “necessary to challenge Plaintiffs’ theory of this case: that the volume of

  infringement notices that BHN received is evidence of rampant piracy on its

  networks.” Dkt. 298 at 7. This argument fails for at least three reasons.




                                             7
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 8 of 15 PageID 9487




        First, there is no evidence that BHN believed at the time that it received the

  notices that any senders did not hold the copyrights to the works for which they sent

  notices, or that BHN did not believe that infringement was rampant on its network.

  Thus, even if BHN could show today that some small handful of notices from

  rightsholders were inaccurate, that would be irrelevant to both whether BHN knew

  at the time that piracy was “rampant” on its networks, and why BHN chose not to

  take meaningful action in response.

        Second, notices concerning the 255 Dropped Works represent a small fraction

  of the millions of notices that BHN received during the relevant period.

  Consequently, discovery regarding those works cannot inform an assessment of

  whether “the volume of infringement notices that Bright House received”—the

  overwhelming majority of which are not the subject of any discovery sought by

  Bright House—“is evidence of rampant piracy on its networks.” Nor can such

  discovery speak to BHN’s knowledge of infringement on its network or the

  reasonableness of its response, given that BHN failed to take meaningful action in

  response to millions of notices for works that were never in this case, the ownership

  of which BHN is not investigating.

        Finally, and relatedly, BHN’s requests are a quintessential fishing expedition

  based on nothing more than speculation, as the Magistrate Judge recognized in twice

  denying this discovery, and as the Court recognized in dismissing BHN’s Dropped

                                           8
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 9 of 15 PageID 9488




  Works-counterclaims. Plaintiffs have repeatedly explained that a variety of strategic

  or legal reasons can inform the decision to pursue or not pursue certain works—

  whether Plaintiffs sent notices on those works but never asserted claims for them, or

  initially asserted claims but then chose to omit the works. See, e.g., Ex. A (Hr’g Tr.,

  Oct. 9, 2020) at 17:10–18:11 (explaining that, for example, some works were

  dropped because they were erroneously listed twice on the original list and others

  were dropped because they were registered outside the claim period, making them

  ineligible for statutory damages, which Plaintiffs have elected in this case). The

  Magistrate Judge well understood this, and likewise understood the true (and

  improper) purpose of the requested discovery: “You’d like to know what went on in

  their minds to drop it. I’m not sure that’s a valid inquiry.” Dkt. 298-2 at 59–60.

        In the face of this, BHN presents no genuine argument as to why the Dropped

  Works are a proper subject of discovery, any more than the many thousands of other

  works for which Plaintiffs and other rightsholders sent BHN notices, but for which

  no claim is asserted in this case. Instead, BHN offers only rank speculation—despite

  the fact that the Scheduling Order in this case expressly contemplated that Plaintiffs

  would amend their list of works in suit—that such amendment “suggest[s] that

  Plaintiffs may not in fact have been the rightful owners of the Dropped Works.”

  Dkt. 298 at 2. But “[g]ood cause for discovery cannot arise from mere speculation

  . . . .” Smith v. United States, 627 F. App’x 852, 854 (11th Cir. 2015) (citation

                                            9
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 10 of 15 PageID 9489




  omitted); see Palma v. Metro PCS Wireless, Inc., 18 F. Supp. 3d 1346, 1348 (M.D.

  Fla. 2014) (denying discovery that was “too broad and hinges on the hope of finding

  something—anything—relevant to this litigation”); Moore v. Club at Orlando

  Condo. Ass’n, No. 609-cv-274, 2009 WL 10670494, at *3 (M.D. Fla. Aug. 21, 2009)

  (denying discovery that party contended “could lead” to relevant information as a

  “fishing expedition”).

         While the discovery BHN seeks is thus not relevant, it is decidedly and

  disproportionately burdensome.1 To answer BHN’s 255 separate RFAs, Plaintiffs

  would have to collect and review documents underlying the ownership of any

  copyrights associated with each Dropped Work.2 Thus, responding to the RFAs

  would be no less burdensome than responding to BHN’s RFP 98, which sought

  documents sufficient to show ownership of the same works and which was denied

  months earlier. Dkt. 284 at 15. Magistrate Judge Wilson agreed and correctly noted

  that “there’s a whole lot of stuff [Plaintiffs] have to look through” to provide

  1
   Contrary to BHN’s argument, see Dkt. 298 at 5 n.3, Magistrate Judge Wilson also denied RFAs
  110–364 on the basis that providing a response would be unduly burdensome. See Dkt. 298-2 at
  60:6–7.
  2
    BHN erroneously contends that responding to RFAs 110–364 should not be unduly burdensome,
  because Plaintiffs already had an obligation to determine ownership of the works they asserted
  before filing the complaint. Dkt. 298 at 5–6 n.3. Rule 11 requires counsel to affirm only that, “to
  the best of the person’s knowledge, information, and belief, formed after an inquiry reasonable
  under the circumstances,” Fed. R. Civ. P. 11(b) (emphasis added), “any papers filed with the court
  are well grounded in fact, legally tenable, and ‘not interposed for any improper purpose,’” Cooter
  & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). Plaintiffs and their counsel did so, but
  BHN’s RFAs seek something else: a binding and conclusive evidentiary response, which would
  entail extensive scrutiny of the chain-of-title documentation for each and every one of the Dropped
  Works.

                                                  10
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 11 of 15 PageID 9490




  responses to BHN’s RFAs. Dkt. 298-2 at 60:6–11. Because the Dropped Works are

  not at issue, requiring Plaintiffs to answer hundreds of RFAs—and in the process

  collect, review, analyze and make legal determinations concerning many hundreds

  of underlying documents—related to those works would be disproportionately

  burdensome.

  II.   BHN’S DEMAND THAT THE COURT EXCLUDE ALL EVIDENCE
        AND ARGUMENT CONCERNING INFRINGEMENT NOTICES
        FROM ANY COPYRIGHT HOLDER FOR WORKS NOT IN SUIT
        WAS NOT PRESENTED BELOW AND IS PREMATURE.
        BHN’s Objection appears to seek a ruling that Plaintiffs should be precluded

  from presenting evidence or argument concerning the full universe of infringement

  notices BHN received. See Dkt. 298 at 6–7. That request—which clearly aims to

  prevent Plaintiffs from presenting the bread-and-butter evidence of any mass

  infringement case—should be denied.

        First, BHN incorrectly claims that Magistrate Judge Wilson stated “Plaintiffs

  should only be able to rely on, or refer to, notices for the works-in-suit at trial[.]”

  Dkt. 298 at 6. What Magistrate Judge Wilson actually stated was that Plaintiffs

  would not allege infringement of the Dropped Works, since they are no longer in the

  pleadings, and that “7,000 or 7,250, it ain’t going to make any difference. That’s not

  going to change a juror’s mind.” Dkt. 298-2 at 62:6–7; see also id. at 61:2–6 (“THE

  COURT: So they come up with 7,000 and they make a mistake about 250 of them.



                                            11
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 12 of 15 PageID 9491




  So what? MS. BREWER: So what, Your Honor, is that my client is liable in this

  case. THE COURT: For what? Not the 250.”).

        Nor did Magistrate Judge Wilson suggest he was denying the requested

  discovery “on the basis that Plaintiffs would likely not be permitted to refer to the

  Dropped Works at trial or make the argument that Bright House received notices

  beyond the works-in-suit,” as BHN wrongly contends. See Dkt. 298 at 5. In fact, he

  said nothing about what Plaintiffs could or could not refer to at trial, or what

  arguments they could or could not make about notices beyond the works in suit. See

  generally Dkt. 298-2 at 60–62.

        Second, BHN failed to argue below for any kind of preclusion and therefore

  cannot seek that relief for the first time in this objection. See, e.g., Mitchell v. Hunt,

  No. 8:15-cv-2603, 2017 WL 1135296, at *1 (M.D. Fla. Mar. 27, 2017) (holding that

  an argument not raised before the magistrate judge cannot be used as the basis on

  which to object to the report) (citing Williams v. McNeil, 557 F.3d 1287, 1292 (11th

  Cir. 2009)).

        Third, any demand for preclusion is premature. If BHN wants “a clear ruling

  that no argument, evidence or testimony about notices related to non-asserted works

  . . . will be admitted at trial,” Dkt. 298 at 7, BHN should file a motion in limine

  before trial. An objection to a discovery ruling that did not even address the issue is

  not the appropriate vehicle by which to seek such relief, nor does it provide the Court

                                             12
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 13 of 15 PageID 9492




  a sufficient record on which to make such a determination. Indeed, BHN offers no

  actual explanation for why denial of discovery regarding ownership of the Dropped

  Works would warrant the extraordinarily broad measure of precluding Plaintiffs

  “from presenting any argument, evidence, or testimony at trial that extends beyond

  the specific works-in-suit.” Id. at 2.

        Rather, BHN’s request is a transparent attempt to constrain Plaintiffs from

  presenting compelling evidence concerning the extent of infringement occurring on

  BHN’s network—critical evidence that is commonplace in such cases, and that

  Plaintiffs need to demonstrate BHN’s knowledge of and material contribution to

  infringement, and to rebut BHN’s safe harbor defense. Indeed, by asserting the safe

  harbor defense, BHN has put at issue whether its policies and practices for

  responding to infringement notices generally—beyond those sent by Plaintiffs—

  were reasonable, so Plaintiffs should be permitted to present evidence concerning

  that broader universe of notices in response. Likewise, the fact that BHN had notice

  of millions of instances of infringement is directly relevant to whether it had

  knowledge of widespread infringement on its network, and that remains the case

  whether those notices came from Plaintiffs or other copyright holders.

                                     CONCLUSION

        For these reasons, BHN’s Partial Objection to the June 10, 2021 Discovery

  Order, Dkt. 298, should be overruled.

                                           13
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 14 of 15 PageID 9493




    Dated: July 8, 2021                    /s/ Neema T. Sahni


    Matthew J. Oppenheim (pro hac vice)    Jonathan M. Sperling (pro hac vice)
    Scott A. Zebrak (pro hac vice)         Joshua B. Picker (pro hac vice)
    Jeffrey M. Gould (pro hac vice)        Phil Hill (pro hac vice)
    OPPENHEIM + ZEBRAK, LLP                COVINGTON & BURLING LLP
    4530 Wisconsin Ave. NW, 5th Floor      The New York Times Building
    Washington, DC 20016                   620 Eighth Avenue
    Telephone: (202) 621-9027              New York, NY 10018-1405
    matt@oandzlaw.com                      Telephone: (212) 841-1000
    scott@oandzlaw.com                     jsperling@cov.com
    jeff@oandzlaw.com                      jpicker@cov.com
                                           pahill@cov.com
    David C. Banker, Esquire
    Florida Bar No. 0352977                Mitchell A. Kamin (pro hac vice)
    Bryan D. Hull, Esquire                 Neema T. Sahni (pro hac vice)
    Florida Bar No. 020969                 Hardy Ehlers (pro hac vice)
    BUSH ROSS, P.A.                        COVINGTON & BURLING LLP
    1801 North Highland Avenue             1999 Avenue of the Stars, Suite 3500
    P.O. Box 3913                          Los Angeles, CA 90067-4643
    Tampa, FL 33601-3913                   Telephone: (424) 332-4800
    Telephone: (813) 224-9255              mkamin@cov.com
    dbanker@bushross.com                   nsahni@cov.com
    bhull@bushross.com
                                           Stacey Grigsby (pro hac vice)
                                           COVINGTON & BURLING LLP
                                           850 Tenth Street, NW
                                           Washington, DC 20001-4956
                                           Telephone: (202) 662-6000
                                           sgrigsby@cov.com

                                           Attorneys for Plaintiffs




                                          14
Case 8:19-cv-00710-MSS-TGW Document 304 Filed 07/08/21 Page 15 of 15 PageID 9494




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 8, 2021, I caused the foregoing document

  and all supporting materials thereto to be filed electronically with the Clerk of the

  Court using the CM/ECF system, which will send a notice of electronic filing to all

  counsel of record registered with CM/ECF.


  Dated: July 8, 2021


                                                /s/ Neema T. Sahni




                                           15
